DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee setforth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 8, 2021 has been entered.
Examiner’s Amendment
 	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alina Khankin on June 15, 2021.

The following amendments were discussed and agreed to by Applicant:

1.	(Currently Amended) A pharmaceutical composition comprising  budesonide, an antioxidant in an amount of from about 0.05% to about 0.5% w/w of the composition, wherein the antioxidant comprises a combination of ascorbic acid and a pharmaceutically acceptable salt of ascorbate, and a flavoring agent, a sweetener, or a combination thereof, wherein the pharmaceutical composition comprises less than 0.3% impurities formed by oxidative degradation, and wherein the pharmaceutical composition is for oral administration.

comprises less than 0.3% impurities formed by oxidative degradation after one month of storage.

3.	(Currently Amended) The pharmaceutical composition of claim 2, wherein the composition does not 

4.	(Currently Amended) The pharmaceutical composition of claim 1, wherein the composition comprises less than 0.3% impurities formed by oxidative degradation and does not 

5.	(Currently Amended) The pharmaceutical composition of claim 1, wherein the composition comprises less than 0.3% impurities formed by oxidative degradation and does not 

9.	(Currently Amended) The pharmaceutical composition of claim 2, wherein 

13.	(Currently Amended) The pharmaceutical composition of claim 1, wherein the combination of the ascorbic acid and the salt of ascorbate is present in an amount of from about 0.1% to about 0.5% w/w of the composition.

21.	(Currently Amended) A kit for treating or alleviating the symptoms of and inflammation associated with inflammatory diseases and conditions of the gastrointestinal tract in a subject in need thereof, comprising a pharmaceutical composition comprising budesonide, an antioxidant in an amount of from about 0.05% to about 0.5% w/w of the composition, wherein the antioxidant comprises a combination of ascorbic acid and a pharmaceutically acceptable salt of ascorbate, and a flavoring agent,  comprises less than 0.3% impurities formed by oxidative degradation, and wherein the pharmaceutical composition is for oral administration.

***Delete claims 7, 8, 14-20, and 22.  

Reasons for Allowance
 	The claimed invention of “pharmaceutical composition comprising budesonide, an antioxidant in an amount of from about 0.05% to about 0.5% w/w of the composition, wherein the antioxidant comprises a combination of ascorbic acid and a pharmaceutically acceptable salt of ascorbate, and a flavoring agent, a sweetener, or a combination thereof, wherein the pharmaceutical composition comprises less than 0.3% impurities formed by oxidative degradation, and wherein the pharmaceutical composition is for oral administration” is novel and non-obvious. The closest prior art is due to McLeod (US 2003/0114430) of record. McLeod teaches parenterally deliverable composition comprising a steroidal drug. The composition further comprises a component for protecting oxidative degradation among which tocopherols such as a-tocopherol (vitamin E), ascorbic acid (vitamin C) and salts and esters thereof including sodium ascorbate, among others [0034] are recited. As amended, McLeod does not teach oral administration, nor does the reference teach wherein the antioxidant comprises both ascorbic acid and a pharmaceutically acceptable salt of ascorbate in an amount of 0.05% to about 0.5% w/w of the composition. Moreover, Applicant convincingly demonstrates the criticality of said concentration as illustrated in Figure 1.

    PNG
    media_image1.png
    371
    550
    media_image1.png
    Greyscale

  Thus the claimed invention is rendered neither anticipated nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 1-6, 9-13, and 21 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627